Citation Nr: 1011389	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain with degenerative arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating evaluation in excess of 
10 percent for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified before the 
undersigned during a hearing conducted at the RO in St. 
Petersburg, Florida.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for tinnitus, 
bilateral hearing loss, and chronic lumbar strain with 
degenerative arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The Veteran's residuals of a left foot injury are moderate in 
severity; specifically, he experiences decreased range of 
motion and moderate pain in his left great toe that becomes 
worse upon increased activity; the residuals of a left foot 
injury are not moderately severe.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for residuals of a left foot injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.72, Diagnostic 
Code (DC) 5283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected residuals of a left foot injury are more 
disabling than currently evaluated.  Initially, the Board 
notes that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In 
separate letters dated November 2005 and August 2006, VA 
informed the Veteran of the evidence VA had received to date, 
the evidence VA was responsible for obtaining, how the 
appellant could help VA going forward, and what the evidence 
must show to support his claims.  In the August 2006 
correspondence, VA explained to the Veteran how disability 
evaluations and effective dates are assigned.  The AOJ 
subsequently readjudicated the claims by issuing a statement 
of the case (SOC) in March 2007 and a supplemental statement 
of the case (SSOC) in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by a subsequent 
readjudication, such as an SOC or SSOC, is sufficient to cure 
a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, pertinent private treatment 
records, and Social Security Administration (SSA) disability 
records.

The Board finds (discussed in more detail below in the REMAND 
portion of this opinion) that further examinations are 
warranted as pertaining to the Veteran's claims for service 
connection for tinnitus, bilateral hearing loss, and chronic 
lumbar strain with degenerative arthritis.

As to the Veteran's claim for an initial increased rating for 
residuals of a left foot injury, however, the Board finds 
that the VA examination conducted in April 2006 was adequate.  
VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran does not allege that his VA foot examination was 
inadequate.  The Board finds that it was both thorough and 
contemporaneous.  The examiner reviewed and discussed the 
Veteran's medical history.  The examiner also conducted a 
thorough physical examination and made sufficiently detailed 
notes of the Veteran's sundry symptoms to allow the Board to 
rule on the claim raised in this appeal.  Accordingly, the 
Board determines that the examination was legally adequate.

In short, the Board finds that except as noted above, VA has 
fulfilled its duty to assist in every respect.


II.  Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings for initial-rating claims).

In May 2006, the RO established service connection for 
residuals of a left foot injury affecting the great and 
second toes, and assigned a 10 percent disability rating at 
that time.  The Veteran contends he is entitled to an initial 
disability rating in excess of 10 percent.

The Veteran's disability is not specifically listed in the 
rating schedule.  Accordingly, the RO rated it according to 
an analogous disability that it determined is closely related 
to his condition.  See 38 C.F.R. §§ 4.20, 4.27.  Here, the RO 
determined that the diagnostic code most analogous to the 
Veteran's residuals of a left foot injury is Diagnostic Code 
5283, which pertains to the tarsal or metatarsal bones.  38 
C.F.R. § 4.72, DC 5283.

Under this code, a disability rating is assigned for malunion 
or nonunion of the tarsal or metatarsal bones.  A 10 percent 
rating is warranted when the condition is moderate; 20 
percent when the condition is moderately severe; 30 percent 
when the condition is severe; and 40 percent when there is 
actual loss of use of the foot.  The terms "moderate," 
"moderately severe," and "severe" are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula to these terms, the Board evaluates all of 
the evidence to the end that its decisions will be 
"equitable and just."  See 38 C.F.R. § 4.6.  Moreover, an 
examiner's use of particular terminology (such as "mild") 
is relevant but not dispositive to the Board's decision, 
because the Board is required to evaluate all the evidence in 
arriving at an increased rating decision.  38 C.F.R. §§ 4.2, 
4.6.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's service-connected disability.  During 
service, the Veteran injured his left foot (in October 1963) 
when a hatch fell and crushed his left foot, particularly his 
great and second toe.  Though he was treated for that injury, 
it never completely healed and he continues to experience 
residuals from it.

In April 2006, the Veteran underwent a VA examination wherein 
he reported that since the time he injured his foot during 
service, he has experienced moderate pain, stiffness, 
swelling, and fatigability in his left great and second toes; 
that increased activity leads to flare-ups; that during 
flare-ups, he experiences decreased range of motion and the 
pain increases from moderate to severe; that the frequency of 
these flare-ups depends on the level of his physical 
activity; that during a physically active week, he 
experiences "several" flare-ups; that during a less 
physically active week, he experiences only one or two flare-
ups; that he was not taking medication for his condition, nor 
was he using a corrective device; that he had not injured his 
left foot since service; and that he had not undergone 
subsequent surgery since service.

Physical examination revealed normal appearance of the 
second, third, fourth, and fifth left toes.  The great left 
toe had an abnormal appearance and showed painful motion, 
edema, and tenderness.  The nail itself had severe 
onychomycosis (fungal infection).  The great toe distal to 
the interphalangeal joint was insensate and enlarged in its 
girth.  Range of motion of the great toe was restricted to a 
total arc range of motion of 20 degrees (by comparison, the 
right great toe had a total arc range of motion of 40 
degrees).  The Veteran showed pain at the extremes of the 
range of motion in the left great toe.  The second toe on the 
left foot was normal in appearance and range of motion, but 
was painful in its distal aspect.

The Veteran showed no instability and demonstrated a normal 
ability to stand and walk.  He did, however, show a decreased 
ability to perform a normal, left foot, heel-toe rise.  After 
performing multiple repetitive exercises, the Veteran showed 
no decrease in range of motion or increase in pain, weakness, 
fatigue, or lack of coordination.  The examiner observed no 
evidence of abnormal weight bearing in either foot, except 
for increased callus formation about the great left toe.

The examiner diagnosed the Veteran with a residual crush 
injury of the left foot, affecting the great and second toes.

Since the VA examination, the Veteran has offered no 
complaints, and has received no treatment for, his service-
connected left foot crush injury residuals.

At the Veteran's hearing, he testified that despite his 
impaired gait, he was able to work for thirty-seven years as 
an electronic repairman at a can-producing factory.

After considering all the evidence, the Board finds that that 
the Veteran's currently assigned 10 percent evaluation for 
residuals of a left foot injury is an accurate reflection of 
the severity of his disability.  The evidence does not 
support a higher rating because it does not show that his 
disability is "moderately severe" or "severe."  
Specifically, the pain and limitation of motion caused by the 
disability, though real, did not impede the Veteran from 
working for thirty-seven years as an electronic repairman.  
Moreover, the Veteran described his pain as "moderate," 
except during regular flare-ups, brought on by increased 
activity, when it becomes severe.  The Board finds that the 
increased pain and decreased range of motion during flare-ups 
is adequately addressed by the Veteran's current rating 
evaluation.
 
The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id.  Before 
an extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for a higher rating for the Veteran's disability, but 
evidence supporting a higher rating has not been submitted.  
In addition, the Veteran has not shown that his service-
connected disability has required frequent periods of 
hospitalization or has markedly interfered with his 
employment.  This case does not present a truly "exceptional 
or unusual disability picture," and the Board finds that a 
10 percent disability rating is an accurate and fair 
assessment of the effect the Veteran's disability has on his 
employment (or would have on his employment, were he still 
employed).  Therefore, the Board finds that referral of the 
case for consideration as to whether an extra-schedular 
rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected residuals of a left foot injury have been 10 
percent disabling, but no more, since November 14, 2005 (the 
date the Veteran filed his claim for service connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to an initial evaluation greater than 10 percent 
for residuals of a left foot injury; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left foot injury is denied.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for chronic lumbar 
strain with degenerative arthritis, bilateral hearing loss, 
and tinnitus.

I.  Chronic Lumbar Strain with Degenerative Arthritis

The Veteran contends that his chronic lumbar strain with 
degenerative arthritis developed secondary to his service-
connected residuals of a left foot injury.  Specifically, he 
argues that his service-connected left foot injury, though 
treated, never completely healed, and caused him to alter his 
gait such that he leaned to one side when he walked.  Over 
time, his altered gait became progressively worse and 
eventually affected his low back.  He states that he 
currently has to wear a low back brace and, even with the 
brace, is unable to do manual labor such as yard work.

The Veteran's service treatment records reveal that he 
injured his left foot in service in October 1963.  During 
service, and before the Veteran injured his left foot, the 
Veteran's back was examined on four separate occasions.  At 
the entrance examination, the Veteran gave a history of an 
automobile accident six years before service with recurring 
episodes of low back pain with heavy physical activity.  
Based on that history, the examiner requested a back 
examination.  The examination showed that the Veteran had 
full range of motion of the back, but also showed "some 
diffuse tenderness" in the paraspinous regions of the low 
back as well as slight scoliosis at the D-8-9-10 level.

In June 1963, while the Veteran was still in service and 
before he injured his left foot, the Veteran's back was again 
examined, showing slight lower thoracic scoliosis.

Two months later, in August 1963-still before the Veteran 
injured his left foot-the Veteran was treated on two 
separate occasions for back trouble.  The Veteran reported a 
history of back pain related to an automobile accident years 
ago.  Physical examination revealed a slight spasm and 
tenderness of the right paraspinal area T7-10.   

In January 1965-more than one year after the Veteran injured 
his left foot but while he was still in service-the Veteran 
was treated for and diagnosed with an acute back strain with 
left paravertebral trigger point.

The Veteran's separation examination is silent as to any 
complaints of or diagnoses of low back pain or other related 
conditions.  The spine was marked as normal.

Turning to the post-service medical evidence, in April 2006, 
the Veteran underwent a VA examination, wherein the examiner 
diagnosed the Veteran with chronic lumbar strain with 
degenerative arthritis L1-L2.  The examiner opined, however, 
that it was less likely than not that the Veteran's injury to 
his left foot caused or resulted in his current chronic 
lumbar strain.  The examiner opined that the  "most likely" 
cause of the Veteran's low back disability was his pre-
service automobile accident.

A December 2009 letter from the Veteran's private physician 
indicates, in pertinent part, "The [Veteran] asked if I 
could document that there is a potential possibility that his 
foot problem that occurred in the military is related to his 
back condition.  Certainly it is possible. . . .  I informed 
the [Veteran], while it has been 46 years [since the foot 
injury occurred during service], I am relying upon his 
statements, in that he states he believes that his back 
condition is causally related to his foot event of 46 years 
ago.  I told him that it is certainly a possibility, although 
the probability cannot be truly discerned. . . .  I cannot 
state with any degree of medical certainty that his back is 
related to his foot, but he asked me to document that it is a 
possibility, rather than a probability."

Veterans are presumed to be in sound condition upon service 
entry "except as to defects, infirmities, or disorders noted 
at entrance into service," or where "clear and 
unmistakable" evidence demonstrates that a condition 
preexisted service and was not aggravated by service.  38 
C.F.R. § 3.304(b) (2008) (emphasis added).  A simple notation 
on a veteran's entrance examination regarding a veteran's 
self-reported history of a condition that preexisted service 
is insufficient to overcome the presumption of soundness 
unless there is supporting documentation of the condition.  
38 C.F.R. § 3.304(b)(1) (2008); Miller v. West, 11 Vet. App. 
345, 348 (1998) (presumption of soundness may be rebutted 
only by "contemporaneous clinical evidence or recorded 
history in th[e] record"); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (veteran's reported history of pre-service 
medical diagnosis was inadequate basis for concluding that 
veteran entered service with preexisting condition); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995) (assigning error for 
Board's failure to explain how veteran's reported history of 
asthma as a toddler could constitute clear and unmistakable 
evidence of preexisting asthma).

Here, upon service entry, the Veteran was examined and found 
to have, among other things, "some diffuse tenderness" in 
the paraspinous regions of the low back as well as slight 
scoliosis at the D-8-9-10 level.  Accordingly, as to these 
conditions (and these conditions only), the Veteran is not 
presumed to have been in sound condition upon service entry, 
insofar as his back is concerned.  Nevertheless, the Veteran 
may still prevail on his service connection claim, even as to 
his pre-existing back condition, if he can show that his 
service-connected residuals of a left foot injury aggravated 
his pre-existing low back disability.

Unfortunately, the Board is unable to make a definitive 
determination on the claim at this time because there is no 
competent evidence before the Board showing that the 
Veteran's currently diagnosed low back disability was (or was 
not) at least as likely as not aggravated by his service-
connected residuals of a left foot injury.  Although the VA 
examiner opined that the Veteran's residuals of a left foot 
injury did not cause his low back disability, the examiner 
did not address whether the residuals of the left foot injury 
may have aggravated the low back disability.

The Board is unable to rely on the December 2009 opinion 
rendered by the Veteran's private physician because the 
opinion is too speculative.  The Board is not permitted to 
rely on a speculative nexus opinion to grant benefits.  See 
38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure 
speculation or remote possibility); Slater v. Principi, 4 
Vet. App. 43, 44 (1993) (upholding Board's rejection of a 
medical nexus opinion that was based on speculation).  The 
December 2009 nexus opinion essentially stated that there 
existed a remote possibility that the Veteran's current back 
disability was caused by his in-service foot injury.  
Accordingly, the Board finds that the opinion, as 
constituted, is too speculative to form the basis for 
granting service connection.

It is true that the Veteran himself has alleged such a nexus.  
But it is well settled that neither the Board nor a claimant 
who lacks the relevant medical training is qualified to 
render etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's service-connected residuals of a left foot injury 
and his current low back disability requires medical 
training, the Board finds that the Veteran is not qualified 
to render, on his own accord, a competent nexus opinion.  The 
Board therefore remands this claim so that a competent nexus 
opinion can be obtained.


II.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to in-service noise exposure.  [The 
Board notes here that the Veteran appears to claim, at times, 
that his tinnitus is secondary to his hearing loss, and at 
other times, that his tinnitus is directly related to in-
service noise exposure.  In any event,  the Board decides 
here that both claims must be remanded for an examination and 
opinion, and thus, the examiner who conducts that examination 
will be able to opine as to the merits of both theories of 
etiology.]

The Veteran served in the Navy aboard the U.S.S. Saratoga.  
The Veteran avers that he was exposed to very loud noises 
from the aircraft on his ship.  During service, his duties 
included loading bombs onto the aircraft.  Service personnel 
records confirm that he successfully completed training in 
"Weapons Loading" for at least four different types of 
aircraft and for multiple types of weapons.  The Veteran 
explains that he was exposed, on a daily basis, to the 
aircraft engines as the "after burners" were tested.  He 
states that he was further exposed to the same loud noises as 
he stood, with his fellow servicemen, in the mess line 
waiting for his meals.  The Veteran explains that he wore ear 
protection while he was performing duties that required him 
to be physically present on the flight deck, but that he did 
not wear ear protection-despite being exposed to loud 
noises-when he performed other duties that did not require 
him to be on the flight deck (for example, duties that 
required him to be in the hanger bay or in the loading 
exits).

Service treatment records show that the Veteran underwent an 
audiology evaluation upon service entry.  That evaluation 
showed some hearing loss, which was more pronounced at higher 
frequencies.  The Veteran was not, however, diagnosed with a 
hearing loss disability and was found physically qualified to 
perform active duty.  Service treatment records are silent as 
to any complaint of, treatment for, or diagnosis of tinnitus.

Upon separation from service, the Veteran was not given an 
audiology evaluation, other than the "whisper voice" test, 
which was within normal limits.

Significant post-service noise exposure includes occasional 
hunting as well as thirty-seven years working as an 
electronic repairman at a can-producing factory.  The Veteran 
explains that at the factory where he worked, he wore ear 
protection in compliance with his employer's strict company 
policy.

Turning to the post-service medical evidence, a May 1988 
private treatment record shows that the Veteran reported that 
he experienced ringing in his ears.  The examiner noted that 
the Veteran was exposed to constant, high-pitched noise at 
work.

In March 2006, the Veteran underwent a VA audiology 
evaluation.  The Veteran reported that he experienced 
bilateral tinnitus and hearing loss; that his tinnitus was 
moderately severe and constant; and that his hearing loss had 
gradually become worse over many years.  Pure tone testing 
revealed normal, falling to moderately severe, mainly high 
frequency hearing loss in the right ear; and normal, falling 
to severe, mainly high frequency hearing loss in the left 
ear.  The examiner noted the Veteran's in-service and post-
service occupational noise exposure, but did not comment on 
the etiology of the hearing loss or the tinnitus. 

In October 2009, the Veteran underwent a private audiology 
evaluation.  The Veteran reported intermittent tinnitus in 
both ears.   He described the tinnitus as being of two 
different varieties: (1) a constant ring that dated back to 
the time he was in service and (2) a fluttering noise that he 
first noticed three months before the examination.  The 
Veteran reported noise exposure during service to loud 
afterburners on aircraft.  The examiner diagnosed the Veteran 
with severe, downsloping, bilateral sensorineural hearing 
loss with apparent noise-induced component due to notch at 
4000 Hertz.  The examiner did not offer an etiology opinion 
as to the hearing loss or tinnitus.

The Veteran has not been afforded a VA audiology examination.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, an examination is necessary to adjudicate the 
claims for bilateral hearing loss and tinnitus because (1) 
there is competent evidence that the Veteran suffers from a 
current disability (bilateral hearing loss and tinnitus); (2) 
the evidence establishes that during service, the Veteran was 
exposed regularly to loud noises; and (3) the evidence 
indicates that the Veteran's tinnitus, bilateral hearing 
loss, or both, may be associated with his active service, but 
does not contain sufficient medical evidence for the Board to 
make a decision on the claims.

Specifically, the Board is unable to make a decision here 
because there is no competent medical opinion relating the 
Veteran's current disabilities (tinnitus and bilateral 
hearing loss) to his in-service noise exposure.  Although the 
Veteran himself has alleged such a nexus, as mentioned above, 
it is well settled that neither the Board nor a claimant who 
lacks the relevant medical training is qualified to render 
etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's in-service noise exposure and his current tinnitus 
and bilateral hearing loss requires medical training, the 
Board finds that the Veteran is not qualified to render, on 
his own accord, a competent nexus opinion.  Similarly, the 
Veteran is not qualified to provide a competent opinion as to 
the nexus between his hearing loss and his tinnitus (in other 
words, to opine that his tinnitus is secondary to his hearing 
loss).  The Board therefore remands these claims so that 
competent nexus opinions can be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether his currently 
diagnosed low back disability is 
causally related to his period of 
active service-specifically, whether 
the Veteran's low back disability was 
caused or aggravated by his service-
connected residuals of a left foot 
injury.  The examination report should 
reflect that the examiner reviewed the 
claims folder.  All opinions expressed 
by the examiner should be accompanied 
by a complete rationale, with citation 
to relevant medical findings and lay 
statements.  

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that a currently diagnosed low 
back disability was caused or 
aggravated by the Veteran's service-
connected residuals of a left foot 
injury.

2.	Schedule the Veteran for a VA 
audiology examination for the purpose 
of ascertaining whether the Veteran's 
bilateral hearing loss or tinnitus, or 
both, is or are causally related to his 
period of active service.  
Specifically, the examiner should opine 
as to the following: (1) whether the 
Veteran's bilateral hearing loss was 
caused or aggravated by his in-service 
noise exposure; (2) whether the 
Veteran's tinnitus was caused or 
aggravated by his in-service noise 
exposure; and (3) whether the Veteran's 
tinnitus developed secondary to his 
bilateral hearing loss.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  The examiner is asked 
specifically to review and address the 
audiology evaluation in the service 
treatment records dated June 5, 1962.  
All opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements.  

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (1) that the Veteran's bilateral 
hearing loss was caused or aggravated 
by in-service noise exposure; (2) that 
the Veteran's tinnitus was caused or 
aggravated by in-service noise 
exposure; and (3) that the Veteran's 
tinnitus developed secondary to his 
bilateral hearing loss.

3.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran (on any or all of the 
claims), issue a supplemental statement 
of the case and allow the appropriate 
time for response before returning the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


